DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (US Patent No. 10,373,877).
	Regarding claim 21, Wang discloses a semiconductor structure, comprising: a substrate Fig 3, 102; a pair of fin structures disposed on the substrate Fig 4, 103; a merged source/drain (S/D) region disposed on the pair of fin structures Fig 4; a pair of gate structures disposed on the pair of fin structure Fig 6, 108; an isolation structure Fig 16, 144 and Fig 19, 144 disposed on the substrate and in physical contact with conductive layers of the pair of gate structures Fig 19; and a contact structure disposed on the merged S/D region and on a top surface of the isolation structure Fig 21 (Column 10, lines 34-61).
Regarding claim 25, Wang discloses, wherein a top surface of a portion of the isolation structure is non-coplanar with a top surface of the merged S/D region Fig 16 and Fig 21.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7 are rejected under 35 U.S.C. 103 as being patentable over Jeon et al (US Publication No. 2019/0378903) in view of Chen et al (US Publication No. 2019/0393324).



    PNG
    media_image1.png
    382
    570
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    422
    570
    media_image2.png
    Greyscale



Regarding claim 1, Jeon discloses a semiconductor device, comprising: a substrate Fig 2, 102; first and second fin structures disposed on the substrate Fig 2; a first pair of gate structures disposed on the first fin structure Fig 2, 150; a second pair of gate structures disposed on the second fin structure Fig 2, 150 ¶0024-0030, wherein first end surfaces of the first pair of gate structures face second end surfaces of the second pair of gate structures Fig 1 and Fig 32; and an isolation structure Fig 2, 170 interposed between the first and second pairs of gate structures ¶0034-0035, wherein the first end surfaces of the first pair of gate structures are in physical contact with a first sidewall of the isolation structure and the second end surfaces of the second pair of gate structures are in physical contact with a second sidewall of the isolation structure Fig 1-2, Fig 32, and wherein an aspect ratio of the isolation structure is smaller than a combined aspect ratio of the first pair of gate structures Fig 1-2, Fig 32. Jeon discloses all the limitations except for the arrangement of the isolation structure.
Whereas Chen discloses an isolation structure interposed between first and second pairs of the gate structures, wherein the isolation structure extends into the substrate Fig 11C. Jeon and Chen are analogous art because they are directed to semiconductor devices having isolation structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jeon because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the device of Jeon and incorporate the arrangement of the isolation structures to improve device insulation.
Regarding claim 5, Jeon discloses wherein the isolation structure comprises: a first isolation portion with a first vertical dimension; and a second isolation portion with a second vertical dimension that is smaller than the first vertical dimension Fig 1-2, 26, 28 and Fig 32.
Regarding claim 7, Jeon discloses wherein the isolation structure has a horizontal dimension greater than a gate pitch of the first pair of gate structures Fig 1-2, 26, 28 and Fig 32.

Claims 9, 12, 14 are rejected under 35 U.S.C. 103 as being patentable over Jeon et al (US Publication No. 2019/0378903) in view of Wang et al (US Patent No. 10,373,877).
Regarding claim 9, Jeon discloses a semiconductor structure, comprising: a substrate Fig 2, 102; first and second fin structures disposed on the substrate Fig 2, wherein the first and second fin structures comprise first and second epitaxial regions ¶0060, respectively; a first pair of gate structures disposed on the first fin structures Fig 2, 150 ¶0024-0030, wherein the first epitaxial region is interposed between first sidewalls of the first pair of gate structures Fig 2, 150 ¶0024-0030; 0060; a second pair of gate structures disposed on the second fin structure Fig 2, 150 ¶0024-0030, wherein first end surfaces of the first pair of gate structures faces second end surfaces of the second pair of gate structures and wherein the second epitaxial region is interposed between second sidewalls of the second pair of gate structures Fig 2, 150 ¶0024-0030; an isolation structure Fig 2, 170 interposed between the first end surfaces of the first pair of gate structures and the second end surfaces of the second pair of gate structures and between the first and second fin structures¶0034-0035, wherein an aspect ratio of the isolation structure is smaller than a combined aspect ratio of the first pair of gate structures Fig 1-2, Fig 32. Jeong discloses all the limitations except for the contact structure. Whereas Wang discloses a contact structure disposed on the first and second epitaxial regions and on a top surface of the isolation structure Fig 21 (Column 10, lines 34-61). Jeon and Wang are analogous art because they are directed to semiconductor devices having isolation structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jeong because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the device of Jeong and incorporate contact structures for interconnection.
Regarding claim 12, Jeon discloses wherein the isolation structure comprises: a second isolation portion with a second vertical dimension smaller than the first vertical dimension Fig 1-2, 26, 28 and Fig 32.
Regarding claim 14, Jeon discloses wherein the isolation structure comprises a nitride material ¶0036.
Claim 24 is rejected under 35 U.S.C. 103 as being patentable over Wang et al (US Patent No. 10,373,877) in view of Wang (US Publication No. 2020/0388699).
	Regarding claim 24, Wang discloses all the limitations but silent on the arrangement of the isolation structure. Whereas Wang 699 discloses wherein a portion of the isolation structure extends into the substrate Fig 16. Wang 877 and Wang 699 are analogous art because they are directed to semiconductor devices having isolation structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Wang 877 because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the device of Wang 877 and incorporate the arrangement of the isolation structure of Wang 699 to improve insulation between neighboring devices.

Claim 26 is rejected under 35 U.S.C. 103 as being patentable over Wang et al (US Patent No. 10,373,877) in view of Xie et al (US Publication No. 2019/0252268).
Regarding claim 26, Wang discloses all the limitations but silent on the arrangement of the isolation structure. Whereas Xie discloses wherein a top surface of a portion of the isolation structure is at a lower surface plane than a top surface of the merged S/D region Fig 9A and 19A. Wang and Xie are analogous art because they are directed to semiconductor devices having isolation structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Wang because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the device of Wang and incorporate the arrangement of the isolation structure of Xie to improve insulation between neighboring devices.

Allowable Subject Matter
Claims 2-4, 6, 8, 10, 11, 13, 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the prior art does not discloses a contact structure disposed on a top surface of the isolation structure, the examiner disagrees and finds the argument unpersuasive. Wang discloses the above claimed limitations as illustrated in Fig 16 and Fig 21.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., directly on a top surface of the isolation structure or abutting the top surface of the isolation structure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811